Case 2:19-mc-12475-DM PRG! NAL 020022 Page 1 of 12

AO 106 (Rev. 04/10) Application for a Search Warrant AUSA Edward Rivera 09/06/2019

UNITED STATES DISTRICT COURT

forthe SEALED

Eastern District of Louisiana

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

One iPhone, two HTC phones, silver pen with USB drive, Sony
thumb drive, black thumb drive, Dell computer, SanDisk thumb
drive, and WD My Passport external hard drive
further described in Attachment A

APPLICATION FOR A SEARCH WARRANT

Case No. 19-MC-12475

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

One iPhone, two HTC phones, silver pen with USB drive, Sony thumb drive, black thumb drive, Dell computer, SanDisk thumb
drive, and WD My Passport external hard drive further described in Attachment A.
located in the Eastern District of Louisiana
person or describe the property to be seized):

See Attachment B

, there is now concealed (identify the

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wt evidence of a crime;

om contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 2252(a)(2) Receipt and distribution of child pornography
18 USC § 2252(a)(4)(B) Possession of a visual depiction involving the use of a minor engaging in sexually

explicit conduct

The application is based on these facts:

See attached Affidavit.

wh Continued on the attached sheet.

[1 Delayed notice of days (give exact ending date tf more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Z g Applicant’s signature

Special Agent Stephen Robert Dean, HSI

 

 

 

    

 

Printed name and tit,
: : /
Sworn to before me and signed in my presence. 4
Date: 09/06/2019
a .
Ju signature
City and state: New Orleans, Louisiana senoanehuenee B. North, U.S. Magistrate Judge

 

 

( Printed name and title

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 2 of 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE * NO. 19-MC-12475
APPLICATION FOR A SEARCH

WARRANT FOR ONE IPHONE, TWO *

HTC PHONES, SILVER PEN WITH

USB DRIVE, SONY THUMB DRIVE, SEALED
BLACK THUMB DRIVE, DELL

COMPUTER, SANDISK THUMB *

DRIVE, AND WD MY PASSPORT

EXTERNAL HARD DRIVE, FURTHER *
DESCRIBED IN ATTACHMENT A,

*

CURRENTLY LOCATED AT *
HOMELAND SECURITY
INVESTIGATIONS, 1250 POYDRAS *
STREET, NEW ORLEANS,
LOUISIANA 70126 *
* * *
AFFIDAVIT IN SUPPORT OF

 

AN APPLICATION FOR A SEARCH WARRANT
I, Stephen Robert Dean, being duly sworn, do hereby depose and state:
INTRODUCTION
1. I am a Special Agent (SA) with U.S. Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI) assigned to the Office of the Special Agent in

Charge, New Orleans, Louisiana. I have been a SA with HSI since June of 2010. I am currently

assigned to investigate matters involving the online exploitation of children, particularly in relation

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 3 of 12

to violations of Title 18, United States Code (USC), Sections 2252 and 2252(A), which criminalize
the possession, receipt, and transmission of child pornography. Prior to my employment with HSI,
I was employed as a Postal Inspector with the U.S. Postal Inspection Service (USPIS). As a Postal
Inspector, I was tasked with investigating crimes against the Postal Service. I specifically
investigated mail theft, identity theft, credit card fraud, and robberies and burglaries of postal
facilities.

2. This affidavit is made in support of an application for a search warrant to search
the items listed in Attachment A that belong to Michael Reynolds and seize electronically
produced digital data evidence of violations of 18 U.S.C. § 2252, which criminalizes the
possession, receipt, and transmission of child pornography, specifically 18 U.S.C. § 2252(a)(2)
(receipt and distribution of child pornography) and § 2252(a)(4)(B) (possession of a visual
depiction involving the use of a minor engaging in sexually explicit conduct). The statements in
this affidavit are based, in part, on information provided by HS] Ottawa and information provided
by HSI Special Agents, my training and experience, and information obtained from other
witnesses. This affidavit is being submitted for the limited purpose of establishing probable cause
to support issuing a search warrant and does not include all the facts that have been learned during
the course of the investigation.

BACKGROUND OF INVESTIGATION

3. Based upon information in this affidavit, your Affiant believes there is probable
cause to support this search warrant as follows: In June of 2019, HSI/New Orleans received a
child exploitation lead from HSI Ottawa. The lead packet provided subscriber data associated with

KiK username alchemist4gold_k8z*.!

 

1 Based on my training and experience, I know that KiK is an instant messaging mobile phone application that can be
used to transmit and receive messages, photos, videos, sketches, and other content after users register a username.

2

 

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 4 of 12

4. Based on my training and experience, I know that KiK LLC, the parent company
of Kik, often submits cyber tips to the Royal Canadian Mounted Police (RCMP), who provide
reports of United States users to HSI Ottawa. HSI Ottawa receives a report each month that lists
KiK usernames believed to be uploading and/or discussing trading child exploitation material
and/or sexually assaulting children. The legal team at KiK messaging app in Waterloo, Ontario
provides the list with profile data and any image(s) and/or chat logs pertaining to each user to the
RCMP National Child Exploitation Coordination Centre (NCECC). The NCECC geolocates the
last known Internet Protocol (“IP”) address to the associated country/state/city for each user. HSI
Ottawa receives a file for each user with IP addresses in the United States.

5. The lead packet provided to your Affiant included subscriber data associated with
alchemist4gold_k8z*. Your Affiant reviewed the packet and determined the following relevant
information:

a. The individual utilizing username alchemist4gold_k8z* accessed the KikK
application via IP address 45.25.21.137 on about June 12, 2019.

b. Username alchemist4gold_k8z* sent an image depicting the sexual
victimization of a child, described below, while using the KiK app via KiK’s chat
platform on June 12, 2019, during a chat with KiK user lydia0131_Lhl*.

c. The chat logs between alchemist4gold_k8z* and lydia0131_1hl* revealed that
both users stated they loved little girls. During the course of their communication,
alchemist4gold_k8z* stated, “I played with my daughter from 9 to 14.”

Alchemist4gold_k8z* also stated, “I love to lick bald pussy” and “I’ve tried my 3

year old grand daughter. It’s nothing like my daughter at 11. Lol.”

 

 
  

   

Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 5 of 12

6. On June 17, 2019, HSI Ottawa sent an HSI Summons to AT&T, Inc. requesting
which subscriber was assigned IP address 45.25.21.137 on June 12, 2019.

7. On June 18, 2019, AT&T, Inc. complied with the summons with subscriber
information for the above IP address. The information provided by AT&T, Inc. revealed that IP
address 45.25.21.137 belonged to Michael Reynolds (“Reynolds”) at 124 Weatherly Cove, Slidell,
Louisiana 70458.

8. On July 19, 2019, your Affiant queried Reynolds (with date of birth 10/11/63)
through law enforcement databases and determined that Reynolds was in possession of a valid
Louisiana driver’s license (number 10210776). The address listed on Reynolds’ license was 124
Weatherly Cove, Slidell, Louisiana 70458.

9. On July 25, 2019, your Affiant went to the above address and observed a white
Ford truck in the driveway. A registration check of the Ford truck revealed the vehicle was
registered to Lisa Reynolds at 124 Weatherly Cove, Slidell, Louisiana 70458.

10. On July 25, 2019, the USPIS advised your Affiant that Michael Reynolds was
receiving mail at 124 Weatherly Cove, Slidell, Louisiana 70458.

11. On July 25, 2019, your Affiant viewed the image captured by KiK during the chat
between alchemist4gold k8z* and lydia0131_1hl*. Your Affiant determined the image to
constitute child pornography. Specifically, the image was a close-up picture of a prepubescent
vagina with pink panties partially pulled down.

12. On July 25, 2019, at approximately 7:15 p.m., your Affiant observed the above-
mentioned white Ford truck driving on Weatherly Cove. The vehicle was occupied by a female
driver and a male passenger. The appearance of the male was consistent with the photograph on

Reynolds’ driver’s license.

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 6 of 12

13. On July 26, 2019, your Affiant obtained a federal search warrant in the Eastern
District of Louisiana for the above residence. On this same date, HSI/New Orleans, the Louisiana
Bureau of Investigation (LBI), the St. Tammany Parish Sheriff’s Office, and the Slidell Police
Department executed the warrant.

14. During a Post-Miranda interview, Reynolds admitted that his KiK username was
alchemist4gold_k8z* and that he sent the image of child pornography during the above mentioned
KiK chat. He also admitted that email addresses alchemist4gold@yahoo.com and
chemikereynolds@aol.com belonged to him. Both of these email accounts were associated to the
above KiK account. There were additional images of child pornography found on Reynolds’
cellular phone.

15. Reynolds also admitted to performing oral sex as well as digitally penetrating the
vagina of Juvl (DOB 06/21/2017) on at least five occasions. He also stated that he shared these
images online. Reynolds admitted that the adult hand and penis photographed directly next to the
child’s vagina was his. He further admitted to sexual activity with another granddaughter, Juv2
(DOB 10/13/2015). Reynolds stated the abuse occurred on the living room couch at his residence.

16. During the execution of the above search warrant, it was learned that Reynolds was
a federal government employee as a chemist with the United States Department of Agriculture
(USDA). On August 2, 2019, your Affiant and USDA Office of Inspector General (OIG) Special
Agent Alan Kennedy met with Lisa Reynolds to seize Michael Reynolds’ government-issued
iPhone. The iPhone was seized to further the child exploitation investigation against Reynolds
and/or identify more potential victims.

17. On August 2, 2019, your Affiant and SA Kennedy also went to the USDA office

located in New Orleans, Louisiana. USDA management officials gave consent for your Affiant to

 

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 7 of 12

search Reynolds’ office. During the search of the office, your Affiant seized two HTC cellular

phones, a silver pen USB drive, a Sony thumb drive, and a black thumb drive, further described in

Attachment A. USDA management also turned over USDA property that was used by Reynolds.

The items turned over by USDA were a Dell Computer, SanDisk thumb drive, and a WD My

Passport external hard drive. These items, further described in Attachment A, were also seized to

further the child exploitation investigation against Reynolds and/or identify more potential victims.
CHILD PORNOGRAPHY COLLECTOR CHARACTERISTICS

18. | Based on my knowledge and experience, individuals who collect child pornography
are sexually attracted to children, their sexual arousal patterns and erotic imagery focus, in part or
in whole, on children. The collection may be exclusively dedicated to children of a particular
age/gender or it may be more diverse, representing a variety of sexual preferences, including
children. Child pornography collectors express their attraction to children through the collection
of sexually explicit materials involving children, as well as other seemingly innocuous material
related to children.

19. These individuals may derive sexual gratification from actual physical contact with
children, as well as from fantasy involving the use of pictures or other visual depictions of children
or from literature describing sexual contact with children. The overriding motivation for the
collection of child pornography may be to define, fuel, and validate the collector’s most cherished
sexual fantasies involving children.

20. Visual depictions may range from fully clothed depictions of children engaged in
non-sexual activity to nude or partially nude depictions of children engaged in explicit sexual

activity. In addition to child pornography, these individuals are also likely to collect other

paraphernalia related to their sexual interest in children. This other material is sometimes referred

 

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 8 of 12

to as "child erotica," which is defined as any material, relating to children, that serves a sexual
purpose for a given individual. It is broader and more encompassing than child pornography, but
at the same time the possession of such corroborative material, depending on the context in which
it is found, may be behaviorally consistent with the offender's orientation toward children and
indicative of his intent. It includes things such as fantasy writings, letters, diaries, books, sexual
aids, souvenirs, toys, costumes, drawings, cartoons and non-sexually explicit visual images.

21. Child pornography collectors reinforce their fantasies, often by taking progressive,
overt steps aimed at turning the fantasy into reality in some or all of the following ways: collecting
and organizing their child-related material; masturbating while viewing the child pornography;
engaging children, online and elsewhere, in conversations, sometimes sexually explicit
conversations, to fuel and fortify the fantasy; interacting, both directly and indirectly, with other
like-minded adults through membership in organizations catering to their sexual preference for
children thereby providing a sense of acceptance and validation within a community; gravitating
to employment, activities and/or relationships which provide access or proximity to children; and
frequently persisting in the criminal conduct even when they have reason to believe the conduct
has come to the attention of law enforcement. These are need-driven behaviors to which the
offender is willing to devote considerable time, money, and energy in spite of risks and contrary
to self-interest.

22. The collection may include sexually explicit or suggestive materials involving
children, such as photographs, magazines, narratives, motion pictures, video tapes, books, slides,
drawings, computer images or other visual media. The collector is aroused while viewing the

collection and, acting on that arousal, he often masturbates thereby fueling and reinforcing his

attraction to children. This is most easily accomplished in the privacy of his own home.

 

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 9 of 12

23. Because the collection reveals the otherwise private sexual desires and intent of the
collector and represents his most cherished sexual fantasies, the collector rarely, if ever, disposes
of the collection. The collection may be culled and refined over time, but the size of the collection
tends to increase. Individuals who use a collection in the seduction of children or to document that
seduction treat the materials as prized possessions and are especially unlikely to part with them.
Even if a child pornography collector does delete files from his hard drive or other electronic
media, a computer expert can still retrieve those files using forensic tools.

CONCLUSION

25. Based on the aforementioned factual information, your Affiant respectfully submits
that there is probable cause to believe that contraband, evidence, fruits and instrumentalities of
violations of 18 U.S.C. §§ 2252(a)(2) (receipt and distribution of child pornography) and
2252(a)(4)(B) (possession of a visual depiction involving the use of a minor engaging in sexually
explicit conduct) will be found on the devices listed in Attachment A. Evidence indicates that in
June of 2019, Reynolds used KiK username alchemist4gold_k8z* and IP address 45.25.21.137 to
gain access to the KiK application. He then used KiK’S chat platform to send child pornography
under the username alchemist4gold_k8z*. A federal search warrant was executed at Reynolds’

residence. During a post-Miranda interview, Reynolds confessed to downloading and distributing

child pornography. Reynolds further confessed to sexually abusing children.

 

 
Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 10 of 12

26. Your Affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the search of the devices described further in Attachment A and seizure of the items

described further in Attachment B.

 
  
     

Subscribed and sworn before
me this We

 

 

re

HONORABLE MICHAEK, B. NORTH
UNITED STATES MAGISTRATE JUDGE

 

Lek til Cae

Stephen Robert Dean
Special Agent
Homeland Security Investigations
  
    
   
   
    
  
 
       

Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 11 of 12

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

The following items are now currently located at Homeland Security Investigations, 1250
Poydras Street, New Orleans, Louisiana 70113:

1) One iPhone (IMEI: 352005060621235)

2) One HTC Phone (S/N: HT58DB000098)

3) One HTC Phone (S/N: HT63RB000130)

4) Silver Pen with USB drive

5) Sony thumb drive

6) Black thumb drive

7) Dell Computer (Service Tag: JQ94XK2)

8) SanDisk thumb drive (S/N: SDCZ60-004G)

9) WD My Passport external hard drive (S/N: WXH1A70H3953T)

 
 

Case 2:19-mc-12475-DM Document1 Filed 09/06/19 Page 12 of 12

ATTACHMENT B
LIST OF ITEMS TO BE SEARCHED FOR AND SEIZED

This affidavit is in support of an application for a warrant to search the items listed in
Attachment A for records and materials evidencing a violation of 18 U.S.C. § 2252, specifically
18 U.S.C. §§ 2252(a)(2) (receipt and distribution of child pornography) and 2252(a)(4)(B)
(possession of a visual depiction involving the use of a minor engaging in sexually explicit
conduct), which criminalizes, in part, the possession, receipt and transmission of child
pornography (defined in 18 U.S.C. § 2256), as more specifically identified below:

1. Images, videos, and other recordings of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256;

2. Information or correspondence pertaining to the possession or attempted distribution of
visual depiction of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256,
that were transmitted or received using the items listed in Attachment A, including, but not limited
to;

a. electronic mail, chat logs, and electronic messages, that establish possession,
access to, or transmission through interstate or foreign commerce of visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

b. records found on the items listed in Attachment A relating to the production,
reproduction, receipt, shipment, orders, requests, trades, purchases, or transactions of any kind
involving the transmission through interstate or foreign commerce of any visual depiction of

minors engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256.
